I concur in the judgment of reversal but not in the ruling on the first special ground of the motion for new trial. That ground complains of the exclusion of certain evidence, but the evidence is not set forth, either literally or in substance, in the ground, nor is it attached thereto as an exhibit. Therefore, under repeated decisions of the Supreme Court and of this court, the ground presents no question for adjudication. Shaw v. Jones, 133 Ga. 446 (9) (66 S.E. 240); Trammell v. Shirley, 38 Ga. App. 710, 716
(145 S.E. 486), rule 17, and cit.